SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D (RULE 13D - 101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(a) (Amendment No. )* Family Dollar Stores, Inc. (Name of Issuer) Common Stock, $.10 Par Value (Title of Class of Securities) (CUSIP Number) Stephen M. Schultz, Esq. Christopher P. Davis, Esq. Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue, New York, New York 10176 (212) 986-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 1, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott Associates, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.3% TYPE OF REPORTING PERSON PN 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott International, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.5% TYPE OF REPORTING PERSON PN 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott International Capital Advisors Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.5% TYPE OF REPORTING PERSON CO 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Theodore R. French Jr. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS PF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 10 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% TYPE OF REPORTING PERSON IN Item 1. Security and Issuer. This statement relates to the shares of Common Stock, $.10 Par Value (the “Common Stock”), of The Family Dollar Stores, Inc. (the “Issuer”). The Issuer's principal executive office is located at 10401 Monroe Road, Matthews, North Carolina 28105. Item 2. Identity and Background. (a)-(c)This statement is being filed by Elliott Associates, L.P., a Delaware limited partnership, and its wholly-owned subsidiaries (collectively, “Elliott” or “we”), Elliott International, L.P., a Cayman Islands limited partnership (“Elliott International”), Elliott International Capital Advisors Inc., a Delaware corporation (“EICA”) and Theodore R. French, as a nominee for the Board of Directors of the Issuer (collectively, the “Reporting Persons”). Paul E. Singer (“Singer”), Elliott Capital Advisors, L.P., a Delaware limited partnership (“Capital Advisors”), which is controlled by Singer, and Elliott Special GP, LLC, a Delaware limited liability company (“Special GP”), which is controlled by Singer, are the general partners of Elliott.Hambledon, Inc., a Cayman Islands corporation (“Hambledon”), which is also controlled by Singer, is the sole general partner of Elliott International. EICA is the investment manager for Elliott International.EICA expressly disclaims equitable ownership of and pecuniary interest in any shares of Common Stock. ELLIOTT The business address of Elliott is 40 West 57th Street, New York, New York 10019. The principal business of Elliott is to purchase, sell, trade and invest in securities. SINGER Singer's business address is 40 West 57th Street, New York, New York 10019. Singer’s principal business is to serve as a general partner of Elliott and Capital Advisors, as the president of EICA, and as a managing member of Special GP. CAPITAL ADVISORS The business address of Capital Advisors is 40 West 57th Street, New York, New York 10019. The principal business of Capital Advisors is the furnishing of investment advisory services.Capital Advisors also serves as a managing member of Special GP. The names, business addresses, and present principal occupation or employment of the general partners of Capital Advisors are as follows: NAME ADDRESS OCCUPATION Paul E. Singer 40 West 57th St. New York, New York 10019 General partner of Elliott and Capital Advisors; President of EICA; and a managing member of Special GP Braxton Associates, Inc. 40 West 57th St. New York, New York 10019 The principal business of Braxton Associates, Inc. is serving as general partner of Capital Advisors Elliott Asset Management LLC 40 West 57th St. New York, New York 10019 General Partner of Capital Advisors The name, business address, and present principal occupation or employment of the sole director and executive officer of Braxton Associates, Inc. are as follows: NAME ADDRESS OCCUPATION Paul E. Singer 40 West 57th St. New York, New York 10019 General partner of Elliott and Capital Advisors and President of EICA ELLIOTT SPECIAL GP, LLC The business address of Special GP is 40 West 57th Street, New York, New York 10019. The principal business of Special GP is serving as a general partner of Elliott. The names, business address, and present principal occupation or employment of the managing members of Special GP are as follows: NAME ADDRESS OCCUPATION Paul E. Singer 40 West 57th St. New York, New York 10019 General partner of Elliott and Capital Advisors; President of EICA; and a managing member of Special GP Braxton Associates, Inc. 40 West 57th St. New York, New York 10019 The principal business of Braxton Associates, Inc. is serving as general partner of Capital Advisors Elliott Asset Management LLC 40 West 57th St. New York, New York 10019 General Partner of Capital Advisors ELLIOTT INTERNATIONAL The business address of Elliott International is c/o Maples & Calder, P.O. Box 309, Ugland House, South Church Street, George Town, Cayman Islands, British West Indies. The principal business of Elliott International is to purchase, sell, trade and invest in securities. The name, business address, and present principal occupation or employment of the general partner of Elliott International is as follows: NAME ADDRESS OCCUPATION Hambledon, Inc. c/o Maples & Calder P.O. Box 309 Ugland House South Church Street George Town, Cayman Islands British West Indies General partner of Elliott International HAMBLEDON The name, business address, and present principal occupation or employment of the sole director and executive officer of Hambledon are as follows: NAME ADDRESS OCCUPATION Paul E. Singer 40 West 57th St. New York, New York 10019 General partner of Elliott and Capital Advisors and President of EICA; and a managing member of Special GP EICA The business address of EICA is 40 West 57th Street New York, New York 10019. The principal business of EICA is to act as investment manager for Elliott International. The name, business address, and present principal occupation or employment of the sole director and executive officer of EICA is as follows: NAME ADDRESS OCCUPATION Paul E. Singer 40 West 57th St. New York, New York 10019 General partner of Elliott and Capital Advisors and President of EICA; and a managing member of Special GP THEODORE R. FRENCH, JR. Mr. French’s business address is c/o Clavinger Capital, LLC, 4774 Northside Dr. NW, Atlanta, GA 30327. Mr. French’s principal occupation is serving as the President and Chief Executive Officer of Clavinger Capital, LLC ,a private investment management company. (d) and (e) During the last five years, none of the persons or entities listed abovehas been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors); or (ii) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. Singer is a citizen of the United States of America. Mr. French is a citizen of the United States of America. Item 3. Source and Amount of Funds or Other Consideration. Elliott Working Capital The aggregate purchase price of the shares of Common Stock directly owned by Elliott is approximately $206,898,746. Elliott International Working Capital The aggregate purchase price of the shares of Common Stock directly owned by Elliott International is approximately $401,637,602. Theodore R. French, Jr. The aggregate purchase price of the shares of Common Stock beneficially owned by Mr. French is approximately $480. Item 4. Purpose of Transaction. The Reporting Persons purchased the securities of the Issuer reported herein based on the Reporting Persons’ belief that such securities, when purchased, were undervalued and represented an attractive investment opportunity.Depending upon overall market conditions, other investment opportunities available to the Reporting Persons, and the availability of securities of the Issuer at prices that would make the purchase or sale of such securities desirable, the Reporting Persons may endeavor (i) to increase or decrease their respective positions in the Issuer through, among other things, the purchase or sale of securities of the Issuer on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons may deem advisable and/or (ii) to enter into transactions that increase or hedge their economic exposure to the securities of the Issuer without affecting their beneficial ownership of the Common Stock. On October 17, 2014, Elliott International delivered a letter to the Issuer (the “Nomination Letter”) nominating a slate of seven highly qualified director candidates, Theodore R. French, Jr., Marshall A. Heinberg, Mark N. Levine, Jonathan R. Macey, Fredric G. Reynolds, James P. Shinehouse and Mark S. Wills (collectively, the “Nominees”), for election to the Board at the Issuer’s 2015 annual meeting of stockholders (the “Annual Meeting”). The Reporting Persons have reserved the right to either withdraw certain or all of its nominees or to nominate additional nominees for election to the Board at the Annual Meeting. Elliott International, together with certain of its affiliates, has signed letter agreements with each of the Nominees, pursuant to which Elliott International and such affiliates have agreed to indemnify each of the Nominees against claims arising from the solicitation of proxies from the Issuer’s stockholders in connection with the Annual Meeting and any related transactions. A form of indemnification letter agreement is attached as Exhibit 99.1 hereto and incorporated herein by reference. Certain affiliates of the Reporting Persons have signed compensation letter agreements with each of Messrs. French, Heinberg, Macey, Reynolds and Shinehouse, pursuant to which such affiliates have agreed to compensate each of Messrs. French, Heinberg, Macey, Reynolds and Shinehouse (i) upon submission of the Nomination Letter and (ii) upon the filing of a definitive proxy statement with the Securities and Exchange Commission relating to the solicitation of proxies in favor of the Nominees’ election at the Annual Meeting. A form of compensation letter agreement is attached as Exhibit 99.2 hereto and incorporated herein by reference. No Reporting Person has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D except as set forth herein or such as would occur upon or in connection with completion of, or following, any of the actions discussed herein. The Reporting Persons intend to review their investment in the Issuer on a continuing basis and may from time to time in the future express their views to and/or meet with management, the Board of Directors of the Issuer, other shareholders or third parties, including, potential acquirers, service providers and financing sources, and/or formulate plans or proposals regarding the Issuer, its assets or its securities. In addition to the submission of the Nomination Letter, the Reporting Persons may take positions or make proposals with respect to potential changes in the operations, management, the certificate of incorporation and bylaws, Board of Directors composition, ownership, capital or corporate structure, dividend policy, strategy and plans of the Issuer as a means of enhancing shareholder value or may change their intention with respect to any and all matters referred to in Item 4. Such proposals or positions may include one or more plans that relate to or would result in any of the actions required to be reported herein. Additionally, to the extent that the Issuer delays holding the Annual Meeting in a timely manner, the Reporting Persons reserve the right to avail themselves of other avenues for seeking to reconstitute the Board of Directors, including by undertaking a consent solicitation under Delaware law. ITEM 5. Interest in Securities of the Issuer. (a)The aggregate percentage of Common Stock reported owned by each person named herein is based upon 114,350,720 shares of Common Stock outstanding as of October 30, 2014, which is the total number of shares of Common Stock outstanding as reported in the Issuer’s Proxy Statement Supplement on Schedule 14A filed with the Securities and Exchange Commission on November 4, 2014. As of the close of business on December 10, 2014, Elliott, Elliott International and EICA collectively beneficially owned an aggregate of 7,722,525 shares of Common Stock, constituting approximately 6.8% of all of the outstanding shares of Common Stock. As of the close of business on December 10, 2014, Elliott owned directly 2,625,658 shares of Common Stock, constituting approximately 2.3% of the shares of Common Stock outstanding. As of the close of business on December 10, 2014, Elliott International owned directly 5,096,867 shares of Common Stock, constituting approximately 4.5% of the shares of Common Stock outstanding.EICA, as the investment manager of Elliott International may be deemed to beneficially own the 5,096,867 shares of Common Stock owned directly by Elliott International, constituting approximately 4.5% of the shares of Common Stock outstanding. As of the close of business on December 10, 2014, Mr. French beneficially owned 10 shares of Common Stock as Trustee of the Theodore R. French, Jr. Revocable Trust, constituting less than 1% of the shares of Common Stock outstanding. Each of the Reporting Persons, as a member of a “group” with the other Reporting Persons for purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), may be deemed to beneficially own the securities of the Issuer owned by the other Reporting Persons. The filing of this Schedule 13D shall not be deemed an admission that the Reporting Persons are, for purposes of Section 13(d) of the Exchange Act, the beneficial owners of any securities of the Issuer he or it does not directly own. Each of the Reporting Persons specifically disclaims beneficial ownership of the securities reported herein that he or it does not directly own. (b)Elliott has the power to vote or direct the vote of, and to dispose or direct the disposition of, the shares of Common Stock owned directly by it. Elliott International has the shared power with EICA to vote or direct the vote of, and to dispose or direct the disposition of, the shares of Common Stock owned directly by Elliott International.Information regarding each of Elliott International and EICA is set forth in Item 2 of this Schedule 13D and is expressly incorporated by reference herein. Mr. French has the power to vote or direct the vote of, and to dispose or direct the disposition of, the shares of Common Stock beneficially owned by him. (c)The transactions effected by the Reporting Persons during the past sixty (60) days are set forth on Schedule 1 attached hereto. (d)No person other than Elliott has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock beneficially owned by Elliott. No person other than Elliott International and EICA has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock beneficially owned by Elliott International and EICA. No person other than Mr. French has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock beneficially owned by him. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Except as described herein, none of the Reporting Persons has any contracts, arrangements, understandings or relationships with respect to the securities of the Issuer. Item 7. Material to be Filed as Exhibits. Exhibit 99.1 – Form of Indemnification Letter Agreement. Exhibit 99.2 – Form of Compensation Letter Agreement. Exhibit 99.3 – Joint Filing Agreement. Schedule 1– Transactions of the Reporting Persons Effected During the Past 60 Days. SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information with respect to it set forth in this statement is true, complete, and correct. Dated: December 11, 2014 ELLIOTT ASSOCIATES, L.P. By: Elliott Capital Advisors, L.P., as General Partner By: Braxton Associates, Inc., as General Partner By: /s/ Elliot Greenberg Elliot Greenberg, Vice President ELLIOTT INTERNATIONAL, L.P. By: Elliott International Capital Advisors Inc., as Attorney-in-Fact By: /s/ Elliot Greenberg Elliot Greenberg, Vice President ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC. By: /s/ Elliot Greenberg Elliot Greenberg, Vice President /s/ Theodore R. French, Jr. THEODORE R. FRENCH, JR. SCHEDULE 1 Transactions of the Reporting Persons Effected During the Past 60 Days The following transactions were effected by Elliott Associates, L.P. during the past sixty (60) days: Date Security Amount of Shs. Bought/(Sold) Approx. price ($) per Share 12/10/14 Common Stock 12/10/14 Common Stock 12/09/14 Common Stock 12/08/14 Common Stock 12/03/14 Common Stock 12/03/14 Common Stock 12/02/14 Common Stock 12/01/14 Common Stock 10/27/14 Common Stock 10/15/14 Common Stock (1,000)* All of the above transactions were effected on the open market, unless otherwise noted. The following transactions were effected by Elliott International, L.P. during the past sixty (60) days: Date Security Amount of Shs. Bought Approx. price ($) per Share 12/10/14 Common Stock 12/10/14 Common Stock 12/09/14 Common Stock 12/08/14 Common Stock 12/03/14 Common Stock 12/03/14 Common Stock 12/02/14 Common Stock 12/01/14 Common Stock 11/25/14 Common Stock 11/24/14 Common Stock 10/27/14 Common Stock 10/15/14 Common Stock 1,000* All of the above transactions were effected on the open market, unless otherwise noted. * Reflects an internal transfer within each of Elliott International and Elliott Associates, respectively, transferring shares of Common Stock from one custodian to another custodian.
